—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered June 16, 1997, convicting him of murder in the second degree (two counts), robbery in the first degree, criminal possession of a weapon in the second degree, and unlawful imprisonment in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of his right to be present during the trial testimony of two witnesses. However, the record demonstrates that, after a discussion with his counsel, he knowingly, voluntarily, and intelligently waived his right to be present for that testimony (see, People v Brown, 90 NY2d 872, 874; People v Peterson, 262 AD2d 502; People v Lawrence, 224 AD2d 548).
*364We further reject the defendant’s contention that he was denied the effective assistance of counsel. Viewed in totality, the record of the trial reveals that he was provided meaningful representation (see, People v Flores, 84 NY2d 184, 186; People v Jackson, 70 NY2d 768; People v Badia, 159 AD2d 577).
The defendant’s remaining contentions are without merit. Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.